DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group 1, claims 1-8, and 21-25 in the reply filed on February 2, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lusk et al (U.S. 7,862,101).
Lusk et al discloses a motor vehicle comprising: a base chassis (230-232) supported on at least two axles (front axle 270 and driven rear axle is connected to transmission 218 and engine 217 as shown in fig. 13), the base chassis comprising a plurality of fabricated base chassis subassemblies ( 230-232) joined to one another by one or more mechanically fastened interfaces (280, 286, 287, 288); a vehicle body (2214, 215, 235, 236) mechanically fastened to the base chassis (230-231) forming a vehicle module with a unitized frame (242) that provides structural rigidity for the motor vehicle; and a power train module comprising a power train assembly (217, 218)  a front subassembly (230) comprising a mounting for a free axle (270); a rear subassembly (232) comprising a mounting for a driven axle (a driven rear axle is connected to a transmission 218 and an engine 217 as shown in fig. 13); and a middle subassembly (231) supported between and coupling together the front and rear subassemblies (230, 232), wherein the vehicle body (vehicle body as shown in fig. 3) comprises a plurality of fabricated vehicle body subassemblies (13, 15, 34, 37) joined to one another by one or more mechanically fastened interfaces (see entire document), wherein the plurality of fabricated vehicle body subassemblies comprises: a plurality of sidewall subassemblies (214, 235, 236); and a roof subassembly (215) supported on the plurality of sidewall subassemblies, wherein the vehicle module and the power train module are releasably fastened together so as to be separable therefrom following assembly (see entire document), wherein the plurality of fabricated base chassis subassemblies are releasably fastened together by non-permanent joints (237, 238), wherein the power train module (217, 218) forms the complete structure of the motor vehicle aft of the vehicle body (214).
Claims 21-25 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eda (U.S. 6,276,477).
Eda discloses a power train module of a motor vehicle having a unitized vehicle body (12), the powertrain module comprising: an internal combustion engine (400, see  a fabricated support assembly (40) that supports and houses the internal combustion engine, wherein the fabricated support assembly (40) comprises a mechanical interface (46, 48, 50, 52) for attachment of the power train module (400) to the unitized vehicle body (12), wherein the fabricated support assembly (40) comprises a detachable substructure (42, 44), wherein the detachable substructure (42, 44) comprises an engine mount to which the internal combustion engine is attachable, wherein power train module (400) forms the complete structure of the motor vehicle aft of the unitized vehicle body (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        May 8, 2021